Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that the examples of Patel have 2 types of succinimide dispersants only present in them. This is correct, however Patel clearly states that mixtures of succinimides in the two required types of succinimides may be present, resulting in 3 or more distinct succinimides present in the composition. Please see office action below which maps where this is stated. The office action below illustrates how all three claimed types of succinimides may be present in the composition, and are taught for use. 
In addition, the succinimide in question as being present or not, (b), is “a hydrocarbyl succinimide dispersant”. The limitations of (b) may be taught by a borated or nonborated succinimide dispersant, as both are hydrocarbyl succinimide dispersants.
The reasoning and the teachings given below give one of ordinary skill in the art reason to have 3 distinct types of succinimide dispersant in the lubricant composition, as it is taught in Patel.
Regarding the counter examples of the instant application, they have no bearing to Patel as Patel teaches a broad range of possible dispersant with no bad side effects. Patel also teaches a constant amount of dispersant, as any of the required two types of succinimides may be mixtures of succinimides and still provide the same total amount of dispersant, see p 164-168 and the office action below for mapping.
The rejection stands as stated below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2015/0322368 A1).
Regarding claims 1-20, Patel teaches a lubricant composition (abstract) for operating an internal combustion engine.  The lubricant contains:
A. A base oil with a viscosity of 3.5 to 20 cSt, see p 53 used in a major amount
B. A mixture of succinimides.  This will be discussed below in detail mapping out all claim limitations
C. Other additives known in the art including dispersants, detergents, antioxidant and the like, see p 84, 110, and 127.
The mixture of succinimides must contain at least 1 borated succinimide and 1 non-borated succinimide. See p 66-68.  The succinimides are polyisobutenyl with a MW of 800 to 1700, see p 81.  Both the borated and non-borated may be mono-succinimides or bissuccinimides or mixtures thereof, see p 81 in the beginning. The succinimides may be post treated by a variety of things, including specifically ethylene carbonate see p 81 near the end of the paragraph. The total amount of dispersant is up to 40% of the composition.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Attention is called to example A of the fully formulated invention as found in p 164-169.  See p 164, Fig. 1 refers to the amount used in this embodiment. P 164 describes this embodiment having 2 polyisobutenyl succinimides.  One is borated polyisobutenyl succinimide meeting component C of the instant application. The other is nonborated polyisobutenyl succinimide that is post treated with ethylene carbonate, meeting the requirements of component D of the instant application.  They are used in the amount of about 3% and 5%, see figure 1.  This only leaves the component B, the hydrocarbyl succinimide. As shown above the nonborated succinimdes may be mixture of nonborated succinimides, or mixtures of monosuccinimides and bissuccinimides, see p 166, 167. This meets the requirements of component B.  It is noted that the mixtures of borated succinimides may also be seen as component B, as there is no claim limitation denoting that component B may not be borated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771 

                                                                                                                                                                                                       /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771